Citation Nr: 9932325	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94 - 44 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This case was previously before the Board in June 1996, at 
which time the Board determined that new and material 
evidence has not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.  The issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) was remanded to the RO for a 
psychiatric examination by a psychiatrist qualified to 
diagnose PTSD who had reviewed the appellant's medical 
history, to include his claims folder.  The actions requested 
by the Board have been satisfactorily completed, and the case 
is now before the Board for further appellate consideration.  


FINDINGS OF FACT

The claim of entitlement to service connection for PTSD is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim for 
service connection for PTSD.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  See Grottveit, at 93;  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992);  Murphy, at 80. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of PTSD in the veteran.  When a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has 

PTSD.  To that point, the Board notes that there is no 
competent medical opinion in the record which shows that the 
veteran has PTSD.  Further, the VA psychiatric examination 
conducted in August 1996 for the sole purposes of identifying 
any PTSD present in the veteran found no evidence of PTSD.  
Instead, the record shows that the primary symptoms of which 
the veteran complains are related to his current residuals of 
a cerebrovascular accident and his mild Alzheimer's disease. 

The Board notes that, as a lay person, the veteran is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  The veteran cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Rabideau v. 
Derwinski,  2 Vet. App. 141, 144 (1992).  In this case, the 
requirement of item (1) is not satisfied because the medical 
record is devoid of competent medical evidence demonstrating 
PTSD in the form of a medical diagnosis.  As the initial 
requirement under  Caluza is not met, further review would 
not be productive. 

In the absence of competent medical evidence demonstrating, 
diagnosing, or otherwise establishing the current presence of 
PTSD in the veteran, the claim of entitlement to service 
connection for PTSD is not well grounded.  Grottveit at 93;  
Tirpak at 611;  Brammer, at 225,  Caluza, at 505.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet.App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting competent medical 
evidence demonstrating and diagnosing PTSD together with 
competent medical evidence linking or relating that 
disability to traumatic stressors experienced during active 
service.  Robinette v. Brown,  8 Vet.App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for PTSD on a ground different 
from that of the RO, that is, on the basis of whether the 
veteran's claim for service connection for PTSD was well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by this decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown,  4 Vet.App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
for service connection for PTSD is well grounded would be 
pointless and, in light of the legal authority cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. 16-92);  57 Fed. Reg. 
49, 747 (1992).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

